

117 HR 2503 IH: Social Determinants Accelerator Act of 2021
U.S. House of Representatives
2021-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2503IN THE HOUSE OF REPRESENTATIVESApril 14, 2021Mrs. Bustos (for herself, Mr. Cole, Mr. McGovern, Mr. Mullin, Mr. Welch, Ms. Underwood, Mr. Moolenaar, Ms. Clarke of New York, Mr. Fitzpatrick, Mr. O'Halleran, Mr. Cárdenas, Mr. Cicilline, Mr. Cohen, Mr. Butterfield, Mr. Morelle, Ms. Lee of California, Mr. Michael F. Doyle of Pennsylvania, Mrs. Hayes, Mrs. Walorski, Ms. Kuster, Mr. Rush, Ms. Williams of Georgia, and Mr. Carbajal) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Secretary of Health and Human Services to establish an interagency council on social determinants of health, and for other purposes.1.Short titleThis Act may be cited as the Social Determinants Accelerator Act of 2021.2.Findings; purposes(a)FindingsCongress finds the following:(1)There is a significant body of evidence showing that economic and social conditions have a powerful impact on individual and population health outcomes and well-being, as well as medical costs.(2)State, local, and Tribal governments and the service delivery partners of such governments face significant challenges in coordinating benefits and services delivered through the Medicaid program and other social services programs because of the fragmented and complex nature of Federal and State funding and administrative requirements.(3)The Federal Government should prioritize and proactively assist State and local governments to strengthen the capacity of State and local governments to improve health and social outcomes for individuals, thereby improving cost-effectiveness and return on investment.(b)PurposesThe purposes of this Act are as follows:(1)To establish effective, coordinated Federal technical assistance to help State and local governments to improve outcomes and cost-effectiveness of, and return on investment from, health and social services programs.(2)To build a pipeline of State and locally designed, cross-sector interventions and strategies that generate rigorous evidence about how to improve health and social outcomes, and increase the cost-effectiveness of, and return on investment from, Federal, State, local, and Tribal health and social services programs.(3)To enlist State and local governments and the service providers of such governments as partners in identifying Federal statutory, regulatory, and administrative challenges in improving the health and social outcomes of, cost-effectiveness of, and return on investment from, Federal spending on individuals enrolled in Medicaid.(4)To develop strategies to improve health and social outcomes without denying services to, or restricting the eligibility of, vulnerable populations.3.Social determinants accelerator council(a)EstablishmentThe Secretary of Health and Human Services (referred to in this Act as the Secretary), in coordination with the Administrator of the Centers for Medicare & Medicaid Services (referred to in this Act as the Administrator), shall establish an interagency council, to be known as the Social Determinants Accelerator Interagency Council (referred to in this Act as the Council) to achieve the purposes listed in section 2(b).(b)Membership(1)Federal compositionThe Council shall be composed of at least one designee from each of the following Federal agencies:(A)The Office of Management and Budget.(B)The Department of Agriculture.(C)The Department of Education.(D)The Indian Health Service.(E)The Department of Housing and Urban Development.(F)The Department of Labor.(G)The Department of Transportation.(H)Any other Federal agency the Chair of the Council determines necessary.(2)Designation(A)In generalThe head of each agency specified in paragraph (1) shall designate at least one employee described in subparagraph (B) to serve as a member of the Council.(B)ResponsibilitiesAn employee described in this subparagraph shall be a senior employee of the agency—(i)whose responsibilities relate to authorities, policies, and procedures with respect to the health and well-being of individuals receiving medical assistance under a State plan (or a waiver of such plan) under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.); or(ii)who has authority to implement and evaluate transformative initiatives that harness data or conducts rigorous evaluation to improve the impact and cost-effectiveness of federally funded services and benefits.(3)HHS representationIn addition to the designees under paragraph (1), the Council shall include designees from at least three agencies within the Department of Health and Human Services, including the Centers for Medicare & Medicaid Services, at least one of whom shall meet the criteria under paragraph (2)(B).(4)OMB roleThe Director of the Office of Management and Budget shall facilitate the timely resolution of governmentwide and multiagency issues to help the Council achieve consensus recommendations described under subsection (c)(1).(5)Non-federal compositionThe Secretary may designate up to 6 Council designees—(A)who have relevant subject matter expertise, including expertise implementing and evaluating transformative initiatives that harness data and conduct evaluations to improve the impact and cost-effectiveness of Federal Government services; and(B)that each represent—(i)State, local, and Tribal health and human services agencies;(ii)public housing authorities or State housing finance agencies;(iii)State and local government budget offices;(iv)State Medicaid agencies; or(v)national consumer advocacy organizations.(6)Chair(A)In generalThe Secretary shall select the Chair of the Council from among the members of the Council.(B)Initiating guidanceThe Chair, on behalf of the Council, shall identify and invite individuals from diverse entities to provide the Council with advice and information pertaining to addressing social determinants of health, including—(i)individuals from State and local government health and human services agencies;(ii)individuals from State Medicaid agencies;(iii)individuals from State and local government budget offices;(iv)individuals from public housing authorities or State housing finance agencies;(v)individuals from nonprofit organizations, small businesses, and philanthropic organizations;(vi)advocates;(vii)researchers; and(viii)any other individuals the Chair determines to be appropriate.(c)DutiesThe duties of the Council are—(1)to make recommendations to the Secretary and the Administrator regarding the criteria for making awards under section 4;(2)to identify Federal authorities and opportunities for use by States or local governments to improve coordination of funding and administration of Federal programs, the beneficiaries of whom include individuals described in section 2, and which may be unknown or underutilized and to make information on such authorities and opportunities publicly available;(3)to provide targeted technical assistance to States developing a social determinants accelerator plan under section 4, including identifying potential statutory or regulatory pathways for implementation of the plan and assisting in identifying potential sources of funding to implement the plan;(4)to report to Congress annually on the subjects set forth in subsection (e);(5)to develop and disseminate evaluation guidelines and standards that can be used to reliably assess the impact of an intervention or approach that may be implemented pursuant to this Act on outcomes, cost-effectiveness of, and return on investment from Federal, State, local, and Tribal governments, and to facilitate technical assistance, where needed, to help to improve State and local evaluation designs and implementation;(6)to seek feedback from State, local, and Tribal governments, including through an annual survey by an independent third party, on how to improve the technical assistance the Council provides to better equip State, local, and Tribal governments to coordinate health and social service programs;(7)to solicit applications for grants under section 4;(8)to coordinate with other cross-agency initiatives focused on improving the health and well-being of low-income and at-risk populations in order to prevent unnecessary duplication between agency initiatives;(9)to draft and make publically available a report on Federal cross-agency opportunities to address social determinants of health, which shall include the benefits of grants to State, local, or Tribal jurisdictions; and(10)to provide technical assistance to State, local, and Tribal jurisdictions seeking to develop social determinants accelerator plans described in section 4(f), including such plans associated with any new pilot program carried out by the Center for Disease Control and Prevention.(d)ScheduleNot later than 60 days after the date of the enactment of this Act, the Council shall convene to develop a schedule and plan for carrying out the duties described in subsection (c), including solicitation of applications for the grants under section 4.(e)Report to CongressThe Council shall submit an annual report to Congress, which shall include—(1)a list of the Council members;(2)activities and expenditures of the Council;(3)summaries of the interventions and approaches that will be supported by State, local, and Tribal governments that received a grant under section 4, including—(A)the best practices and evidence-based approaches such governments plan to employ to achieve the purposes listed in section 2(b); and(B)a description of how the practices and approaches will impact the outcomes, cost-effectiveness of, and return on investment from, Federal, State, local, and Tribal governments with respect to such purposes;(4)the feedback received from State and local governments on ways to improve the technical assistance of the Council, including findings from a third-party survey and actions the Council plans to take in response to such feedback; and(5)the major statutory, regulatory, and administrative challenges identified by State, local, and Tribal governments that received a grant under section 4, and the actions that Federal agencies are taking to address such challenges.(f)FACA applicabilityThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Council.(g)Council proceduresThe Secretary, in consultation with the Comptroller General of the United States and the Director of the Office of Management and Budget, shall establish procedures for the Council to—(1)ensure that adequate resources are available to effectively execute the responsibilities of the Council;(2)effectively coordinate with other relevant advisory bodies and working groups to avoid unnecessary duplication;(3)create transparency to the public and Congress with regard to Council membership, costs, and activities, including through use of modern technology and social media to disseminate information; and(4)avoid conflicts of interest that would jeopardize the ability of the Council to make decisions and provide recommendations.4.Social determinants accelerator grants to States or local governments(a)Grants to States, local governments, and TribesNot later than 180 days after the date of the enactment of this Act, the Administrator, in consultation with the Secretary and the Council, shall award on a competitive basis not more than 25 grants to eligible applicants described in subsection (b), for the development of social determinants accelerator plans, as described in subsection (f).(b)Eligible applicantAn eligible applicant described in this section is a State, local, or Tribal health or human services agency that—(1)demonstrates the support of relevant parties across relevant State, local, or Tribal jurisdictions; and(2)in the case of an applicant that is a local government agency, provides to the Secretary a letter of support from the lead State health or human services agency for the State in which the local government is located.(c)Amount of grantThe Administrator, in coordination with the Council, shall determine the total amount that the Administrator will make available to each grantee under this section.(d)ApplicationAn eligible applicant seeking a grant under this section shall include in the application the following information:(1)The target population (or populations) that would benefit from implementation of the social determinants accelerator plan proposed to be developed by the applicant.(2)A description of the objective or objectives and outcome goals of such proposed plan, which shall include at least one health outcome and at least one other important social outcome.(3)The sources and scope of inefficiencies that, if addressed by the plan, could result in improved cost-effectiveness of or return on investment from Federal, State, local, and Tribal governments.(4)A description of potential interventions that could be designed or enabled using such proposed plan.(5)The State, local, Tribal, academic, nonprofit, community-based organizations, and other private sector partners that would participate in the development of the proposed plan and subsequent implementation of programs or initiatives included in such proposed plan.(6)Such other information as the Administrator, in consultation with the Secretary and the Council, determines necessary to achieve the purposes of this Act.(e)Use of fundsA recipient of a grant under this section may use funds received through the grant for the following purposes:(1)To convene and coordinate with relevant government entities and other stakeholders across sectors to assist in the development of a social determinant accelerator plan.(2)To identify populations of individuals receiving medical assistance under a State plan (or a waiver of such plan) under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) who may benefit from the proposed approaches to improving the health and well-being of such individuals through the implementation of the proposed social determinants accelerator plan.(3)To engage qualified research experts to advise on relevant research and to design a proposed evaluation plan, in accordance with the standards and guidelines issued by the Administrator.(4)To collaborate with the Council to support the development of social determinants accelerator plans.(5)To prepare and submit a final social determinants accelerator plan to the Council.(f)Contents of plansA social determinant accelerator plan developed under this section shall include the following:(1)A description of the target population (or populations) that would benefit from implementation of the social determinants accelerator plan, including an analysis describing the projected impact on the well-being of individuals described in subsection (e)(2).(2)A description of the interventions or approaches designed under the social determinants accelerator plan and the evidence for selecting such interventions or approaches.(3)The objectives and outcome goals of such interventions or approaches, including at least one health outcome and at least one other important social outcome.(4)A plan for accessing and linking relevant data to enable coordinated benefits and services for the jurisdictions described in subsection (b)(1) and an evaluation of the proposed interventions and approaches.(5)A description of the State, local, Tribal, academic, nonprofit, or community-based organizations, or any other private sector organizations that would participate in implementing the proposed interventions or approaches, and the role each would play to contribute to the success of the proposed interventions or approaches.(6)The identification of the funding sources that would be used to finance the proposed interventions or approaches.(7)A description of any financial incentives that may be provided, including outcome-focused contracting approaches to encourage service providers and other partners to improve outcomes of, cost-effectiveness of, and return on investment from, Federal, State, local, or Tribal government spending.(8)The identification of the applicable Federal, State, local, or Tribal statutory and regulatory authorities, including waiver authorities, to be leveraged to implement the proposed interventions or approaches.(9)A description of potential considerations that would enhance the impact, scalability, or sustainability of the proposed interventions or approaches and the actions the grant awardee would take to address such considerations.(10)A proposed evaluation plan, to be carried out by an independent evaluator, to measure the impact of the proposed interventions or approaches on the outcomes of, cost-effectiveness of, and return on investment from, Federal, State, local, and Tribal governments.(11)Precautions for ensuring that vulnerable populations will not be denied access to Medicaid or other essential services as a result of implementing the proposed plan.5.Funding(a)Authorization of appropriations(1)In generalThere is authorized to be appropriated to the Secretary $25,000,000 for fiscal years 2022 through 2026 to carry out the requirements of this Act.(2)Social determinants CouncilOf the funds made available under paragraph (1), $5,000,000 may be used each fiscal year to carry out section 3.(b)Reservation of funds(1)In generalOf the funds made available under subsection (a), the Secretary shall reserve not less than 20 percent to award grants to eligible applicants for the development of social determinants accelerator plans under section 4 intended to serve rural populations.(2)ExceptionIn the case of a fiscal year for which the Secretary determines that there are not sufficient eligible applicants to award up to 25 grants under section 4 that are intended to serve rural populations and the Secretary cannot satisfy the 20-percent requirement, the Secretary may reserve an amount that is less than 20 percent of amounts made available under subsection (a) to award grants for such purpose.(c)Rule of constructionNothing in this Act shall prevent Federal agencies represented on the Council from contributing additional funding from other sources to support activities to improve the effectiveness of the Council.